DETAILED ACTION


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 19-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hall et al. (GB 2514077).

Regarding claims 1 and 19-20, Hall discloses An apparatus for determining an azimuth of a drilling tool during drilling of a borehole (page 15 line 31 to page 16 line 7), and comprising: a rate sensor (26) configured to collect rate sensor data indicative of a component of a rate of rotation of the earth for determining the azimuth by gyro compassing, and further configured for communication with a surface unit (page 15 lines 17-19, page 16 lines 3-7); and a drill pipe extension detector (37) configured to detect a process associated with extension of a drill pipe connecting the drilling tool to the surface unit (page 20 line 4 to  page 21 line 2), wherein the rate sensor is configured to transmit collected rate sensor data to the surface unit based on the detected process associated with extension of the drill pipe (page 22 lines 17-25).

Regarding claim 2, Hall further discloses that the drill pipe extension detector is configured to detect completion of the process associated with extension of the drill pipe and control the rate sensor to terminate collection of the rate sensor data and transmit previously collected rate sensor data to the surface unit (page 20 line 4 to  page 21 line 2).

Regarding claim 3, Hall further discloses that the drill pipe extension detector is configured to detect initiation of the process associated with extension of the drill pipe and control the rate sensor to commence collection of the rate sensor data (page 20 line 4 to  page 21 line 2).

Regarding claim 4, Hall further discloses that the drill pipe extension detector is configured to determine that the apparatus is stationary during the process associated with the extension of the drill pipe (page 20 line 4 to  page 21 line 2).

Regarding claim 5, Hall further discloses that the process associated with extension of the drill pipe comprises one or more of: a loss of communication between the rate sensor and the surface unit; a sequence of movements of the drill pipe; a change in detected pressure in the borehole; a detected shock experienced by the apparatus; and a change in detected vibration and/or acceleration of the apparatus (page 20 line 4 to  page 21 line 2).

Regarding claim 6, Hall further discloses that the process associated with extension of the drill pipe comprises a loss of communication between the rate sensor and the surface unit(page 20 line 4 to  page 21 line 2).

Regarding claim 7, Hall further discloses that the communication between the rate sensor and the surface unit is electrical power communication and/or data communication (page 15 lines  14-19).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (GB 2514077).as applied to claim 7 above, and further in view of Zhang et al. (WO2016018273).

Regarding claim 8, Hall is silent regarding the fact that the drill pipe extension detector comprises a connection detector, and wherein the communication is electrical power communication wherein the surface unit comprises an external power source in electrical power communication with the rate sensor such that the rate sensor receives electrical power from the external power source, and wherein the apparatus further comprises a local power source configured to provide electrical power to the rate sensor when the connection detector detects loss of electrical power communication between the rate sensor and the external power source.
Hall appears to be silent regarding the presence of connection detector. Hall and Zhang disclose similar downhole tool using wireline.
Zhang teaches a connection detector (302) ([0028]-[0033]), and wherein the communication is electrical power communication, wherein the surface unit comprises an external power source (206) in electrical power communication with the downhole tool such that the downhole tool receives electrical power from the external power source ([0028]-[0033]), and wherein the apparatus further comprises a local power source (Vbat) configured to provide electrical power to the downhole tool when the connection detector detects loss of electrical power communication between the downhole tool and the external power source ([0028]-[0033]).
(Claim 16) Zhang further teaches that the local power source comprises a rechargeable battery ([0028]-[0033]).
 (Claim 17) Zhang further teaches that the rechargeable battery is configured to recharge using electrical power received from the external power source ([0028]-[0033]) .
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Hall and Zhang before him or her, to modify the method disclosed by Hall to include the connection detector as taught in order to prevent interruption of power supply to downhole tool in the event of a failure. 

Regarding claim 9, Hall further discloses that the rate sensor and/or the local power source is located on the drilling tool, and/or wherein the external power source is located at surface(page 15 lines 25-30).

Regarding claim 10, Hall further discloses that the local power source is configured not to provide electrical power to the rate sensor when electrical power is received from the external power source (page 15 lines 25-30).

Regarding claim 11, Hall further discloses that the rate sensor is configured to receive electrical power from the external power source along the drill pipe connecting the drilling tool to the surface unit (page 15 lines 25-30), and wherein electrical power is not received from the external power source during the process associated with extension of the drill pipe (page 15 lines 25-30).

Regarding claim 12, Hall further discloses the external power source and/or the drill pipe (page 15 lines 25-30).

Regarding claim 13, Hall further discloses that the rate sensor is configured to collect the data indicative of the rate of rotation of the earth by taking measurements at a plurality of angular orientations (page 3 lines 21-27 ).

Regarding claim 14, Hall further discloses  a transmitter configured to transmit the data indicative of a rate of rotation of the earth (page 15 lines 25-30 discloses communicating signals back to surface, which inherently requires a transmitter ).

Regarding claim 15, Hall further discloses that the drill pipe extension detector is configured to detect initiation of the process associated with extension of the drill pipe and control the rate sensor to commence collection of the rate sensor data (page 12 line15- page 14 line 34), and wherein the transmitter is configured to transmit the data indicative of a rate of rotation of the earth on completion of the process associated with extension of the drill pipe (page 15 lines 25-30, page 12 line15- page 14 line 34).

Allowable Subject Matter

Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hutin et al. (US 20100116550) discloses a drill string (12) suspended in an earth borehole (11), the drill string having at least one downhole tool (100) thereon, the drill string having a section of wired drill pipe (WDP) that is part of a communication link between the downhole tool and the uphole electronic equipment; an interface (140) for communicating between the section of wired drill pipe and a communication source/destination, including: a housing having a generally cylindrical outer shape and having a passage therethrough. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672     
08/22/2022